Citation Nr: 1030749	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and M.F.




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1951 to April 1973.  He died in July 2004.  The appellant 
is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  Original jurisdiction now resides at the RO in 
Montgomery, Alabama. 

In August 2009, the appellant testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at the 
Board's offices in Washington D.C.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Following the August 2009 hearing, the appellant submitted 
additional medical evidence and argument directly to the Board.  
The record contains a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).

In October 2009, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration (VHA) 
concerning the etiology of the Veteran's fatal chronic 
obstructive pulmonary disease (COPD).  In March 2010, the Board 
received the requested VHA opinion.


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Army 
from March 1951 to April 1973.  

2.  The Veteran died in July 2004.  The death certificate lists 
the cause of death as respiratory failure due to pneumonia as a 
consequence of severe COPD. 

3.  The preponderance of the evidence is against a finding that 
the Veteran's fatal COPD is attributable to service or any 
incident of service; the preponderance of the evidence indicates 
that the disability is attributable to in-service and post-
service tobacco use.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted. 38 U.S.C.A. §§ 1310, 1131 (West 2002); 38 C.F.R. 
§§ 3.300, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under the 
VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by a 
letter mailed in August 2004.  To the extent that the appellant 
may not have been provided with complete notice until after the 
initial adjudication, the Board finds that there is no prejudice 
to her in proceeding with the issuance of a final decision.  
Following the provision of the required notice and the completion 
of all indicated development of the record, the RO readjudicated 
the appellant's claim in June 2005 and March 2008.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.  
The Board also notes that the Veteran's service treatment 
records, post-service private treatment records, and lay 
statements from the appellant, the Veteran's daughter, and three 
friends have been associated with the Veteran's claims file.  
Neither the appellant nor her representative has identified any 
outstanding evidence, to include any other medical records, that 
could be obtained to substantiate her cause of death claim.  The 
Board is also unaware of any such outstanding evidence. 

As noted above, the Board obtained a VHA medical opinion in March 
2010, the results of which will be discussed below.  The report 
demonstrates that the examiner reviewed the Veteran's medical 
history and rendered appropriate diagnoses and opinions based on 
the questions presented by the Board.  As such, the Board finds 
that VA's duty to assist with respect to obtaining additional 
medical opinions with respect to the issue on appeal have been 
met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the appellant.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. § 
3.103 (2009).  She has retained the services of a representative 
and she testified before the undersigned at an August 2009 
personal hearing.

Accordingly, the Board will address the merits of the claim.




Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.         38 C.F.R. § 
3.312(a) (2009).

For claims filed after June 9, 1998, the law prohibits service 
connection of a death or disability on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by a Veteran during active duty service.  38 U.S.C.A.         
§ 1103; 38 C.F.R. § 3.300(a).  Service connection, however, is 
not precluded where the disability or death resulted from a 
disease or injury that is otherwise shown to have been incurred 
or aggravated during service.  38 C.F.R. § 3.300(b)(1).  For 
purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis other 
than the Veteran's use of tobacco products during service.  Id.

Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  
In substance, the appellant contends that the Veteran's fatal 
COPD was related to his in-service complaints of chest pain, 
shortness of breath and bronchitis.  In the alternative, the 
appellant asserts that COPD was due to an alleged in-service 
diagnosis of emphysema, or to presumed exposure to Agent Orange 
while serving in Vietnam.  

In order to establish service connection for death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
or relationship between the claimed in-service disease or injury 
and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), it is undisputed that the Veteran 
died in 2004.  The Veteran's death certificate lists his cause of 
death as respiratory failure due to pneumonia as a consequence of 
severe COPD.

With respect to element (2), in service disease or injury, the 
Board will separately discuss disease and injury. 

Concerning in-service disease, the Veteran's service treatment 
records contain no treatment for, or diagnoses of COPD.  
Crucially, the Veteran's lungs were examined in November 1972, 
just before his retirement, and a "normal" clinical evaluation 
was indicated on the examination report.  See the Veteran's 
November 2, 1972 Report of Medical Examination.  

Although the appellant, the Veteran's daughter, and friends 
C.W.B., E.L.B., and R.H.P. either assert or suggest that the 
Veteran was diagnosed with emphysema by a private doctor at Fort 
Sill, Oklahoma in the mid to late 1960s [see, e.g., the August 
2009 hearing transcript, page 4], the above-referenced November 
1972 examination report pertinently demonstrates that the Veteran 
exited service with no chronic disability of the lungs.  Further, 
chest x-rays taken at the Army Hospital in Fort Sill in August 
1969 specifically indicate a "normal" chest.  See the August 6, 
1969 Radiographic Report from the Army Hospital in Fort Sill, 
Oklahoma.  

The Board recognizes that the Veteran complained of, and was 
treated for shortness of breath, chest pain, coughing, and 
bronchitis at times during his twenty-two years of active duty 
service.  In-service treatment reports however demonstrate that 
the Veteran smoked approximately two packs of cigarettes a day 
while at work, and one pack a day otherwise.  See the August 29, 
1969 Consultation Sheet.  The Veteran's November 1972 retirement 
examination specifically highlighted the fact that the Veteran 
had occasional shortness of breath, chest pain, and cough, but 
also noted that the Veteran "smokes."  See the November 2, 1972 
Report of Medical Examination, page 2.  Indeed, when the Veteran 
was noted to have mild bronchitis in September 1969, the 
physician pertinently indicated that treatment for the condition 
required the Veteran to "[s]top smoking, otherwise treatment 
will have to be symptomatic."  Thus, it appears from these 
reports that the Veteran's in-service complaints of chest pain, 
shortness of breath, coughing, and bronchitis were symptoms 
associated with his tobacco use in-service, and not to any other 
underlying respiratory disease.  There is no medical evidence of 
record to suggest otherwise.  

Based on these reports, and contrary to the lay assertions 
described above, in-service lung disease is not demonstrated by 
the evidence of record.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the claimant].

Concerning in-service injury, the injury here alleged is exposure 
to herbicides.         See the appellant's March 3, 2009 letter 
to the Board.  The Veteran's DD-214 shows that he served in the 
Republic of Vietnam during the Vietnam era.  It is therefore 
presumed that the Veteran was exposed to Agent Orange while in 
Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2009).  Accordingly, in-service 
injury to the lungs is demonstrated with respect to the Veteran's 
presumed Agent Orange exposure alone.  
Moving to crucial element (3), nexus or relationship, the Board 
notes that service connection in this case may be awarded only if 
the competent evidence demonstrates that the Veteran's fatal COPD 
is directly related to his active duty service, and not to 
tobacco use.  38 C.F.R. § 3.300. 

In this case, there are three medical opinions of record as to 
the etiology of the Veteran's fatal respiratory condition.  The 
first, obtained from Dr. G.W.S. in July 2004, specifies the 
following:

The Veteran recently died of progressive respiratory 
failure due to severe emphysema and the complication 
thereof.  His cigarettes clearly are a major risk factor, 
and it is my opinion that this disease has progressed over 
the years, surely dating back into his military years.

See the July 30, 2004 letter from Dr. G.W.S. 

Pertinently however, the Veteran's service treatment records 
cited above clearly contradict Dr. G.W.S.'s assertion that the 
Veteran's emphysema dated back to his military years.  Indeed, 
the Veteran's November 1972 examination report specifically 
showed that the Veteran had normal lungs upon retirement from 
active duty service.  See the Veteran's November 2, 1972 Report 
of Medical Examination.  Crucially, Dr. G.W.S. did not 
acknowledge the Veteran's negative retirement examination in his 
July 2004 letter, nor did he support his finding of in-service 
respiratory disease with any clinical rationale.  Accordingly, 
Dr. G.W.S.'s opinion is afforded little, if any, probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

The second opinion of record is that of Dr. T.D.C., who in July 
2005 indicated that he treated the Veteran since his discharge 
from the military, and that the Veteran has always "presented 
with cough, shortness of breath and on 2 occasions was found to 
have pneumonia.  His pulmonary problems were most likely present 
when he was in the military and certainly contributed to his 
COPD."  See the July 26, 2005 letter from Dr. T.D.C.  Unlike Dr. 
G.W.S.'s opinion, Dr. T.D.C.'s opinion has ample support in the 
record.  As discussed above, the Veteran's service treatment 
reports clearly demonstrate that the Veteran received treatment 
for shortness of breath, chest pain, coughing, and bronchitis in 
service.  Further, Dr. T.D.C.'s opinion is consistent with the 
findings of the March 2010 VHA expert, who also noted that "it 
is as likely as not that the conditions contributing to the 
Veteran's death were initially manifested during the service."  
See the March 2010 VHA expert's report [citing to the Veteran's 
above-referenced September 1969 diagnosis of bronchitis].  

Although it is clear that the Veteran's symptoms of shortness of 
breath, coughing, chest pain, or bronchitis initially manifested 
in service, as noted above, such symptomatology has been 
specifically attributed to the Veteran's in-service and post-
service use of tobacco, and not to any other in-service lung 
disease or injury, to include the Veteran's presumed exposure to 
Agent Orange.  Indeed, the March 2010 VHA expert pertinently 
opined that it is "more likely that the respiratory conditions 
that contributed to [the Veteran's] death were caused by 
continued tobacco abuse         . . . ."  The expert noted that 
the Veteran smoked one to three packs of cigarettes a day until 
the time of his hospitalization in June 2004, and that smoking is 
a well documented cause of COPD.  See the March 2010 VHA expert's 
report.  

Significantly, the VHA expert's opinion relating the Veteran's 
fatal COPD to in-service and post-service tobacco abuse is 
supported by the treatment reports of Dr. G.W.S., who 
specifically diagnosed the Veteran with "smokers bronchitis, 
COPD" in October 2000, and with very severe COPD "with heavy 
cigarette abuse" upon the Veteran's death in 2004.  See the 
October 30, 2000 treatment report of Dr. G.W.S.; see also Dr. 
G.W.S.'s July 2004 Discharge Summary.

As noted above, a disability or death will not be service 
connected on the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In so far 
as the record demonstrates that the Veteran eventually developed 
fatal COPD as a consequence of smoking in service, marked by 
shortness of breath, bronchitis, chest pain, and coughing, 
service connection cannot be granted as a matter of law.  

The probative evidence does not demonstrate that service 
connection for the cause of the Veteran's death can be awarded on 
some basis other than the Veteran's use of tobacco products 
during service and for years following service.  As discussed 
above, the Veteran exited active duty service with a definitive 
clinical finding of "normal" lungs, and did not develop his 
fatal COPD until 1995, more than 20 years after his retirement 
from service.  During that time, the Veteran continued to smoke 
at least a pack a day, with intermittent but unsuccessful 
attempts to quit.  No medical opinion of record indicates that 
the Veteran's COPD itself had its onset in service.  

Further, because the Veteran's diagnosed cause of death, COPD, is 
not listed among the Agent Orange-related diseases enumerated in 
38 C.F.R. § 3.309(e), medical nexus may not be presumed as a 
matter of law.  The Board recognizes the appellant's assertion 
that the Veteran died with a spot on his lung that could have 
been cancer related to Agent Orange.  See the appellant's March 
3, 2009 letter to the Board.  Indeed, lung cancer is a disease 
presumptively linked with exposure to herbicides under 38 C.F.R. 
§ 3.309(e).  However, the medical evidence of record clearly 
demonstrates that although the Veteran did have a nodule on his 
lower right lung when he died, such was tested before the 
Veteran's death and found to have no malignant cells.  See the 
Veteran's July 2004 Cytology Pathology Report by Dr. G.M.S.  The 
Veteran was never diagnosed with lung cancer, and no medical 
evidence of record directly links the Veteran's fatal COPD to his 
presumed in-service exposure to herbicides; rather the evidence 
clearly demonstrates that the Veteran's COPD was a result of a 
lifetime of heavy cigarette use.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue. 
See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

The Board has fully considered the appellant's lay statements, as 
well as the lay statements of the Veteran's daughter and friends.  
The questions involved in this case, however, involve the 
etiology of a disability-namely, whether the Veteran's fatal 
COPD was due to tobacco use, Agent Orange, or some other in-
service respiratory disease.  These questions require opinions 
from persons with medical expertise, as the answers cannot be 
ascertained through lay observation.  Neither the appellant, nor 
the Veteran's son and friends have been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to these questions.  Accordingly, the lay 
opinions attributing the Veteran's COPD directly to service do 
not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  As outlined above, the competent 
evidence weighs against a finding that the disability is directly 
attributable to service, to include any incident of service other 
than tobacco use.

The Board is sympathetic to the appellant's loss of her husband, 
but it must rely on the competent medical evidence in making its 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
[Board is prohibited from making conclusions based on its own 
medical judgment].  In the present case, the competent medical 
evidence shows that the Veteran developed COPD in 1995 which 
ultimately led to his death.  While there may be a causal 
relationship between the Veteran's in-service and post-service 
tobacco use and COPD, service connection for the cause of the 
Veteran's death based on any such theory of entitlement is barred 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As for whether the competent evidence demonstrates that 
the Veteran's death was directly due to military service, to 
include an alleged in-service diagnosis of emphysema and presumed 
Agent Orange exposure, the preponderance of the evidence is 
against such a finding.  Therefore, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


